 
Exhibit 10.1
 
AMENDED AND RESTATED 1998 DIRECTORS STOCK OPTION PLAN FOR
NON-EMPLOYEE DIRECTORS OF L-3 COMMUNICATIONS HOLDINGS, INC.

AMENDMENT TO NONQUALIFIED STOCK OPTION AGREEMENTS
 
WHEREAS, L-3 Communications Holdings, Inc. (“L-3”) has previously maintained the
Amended And Restated 1998 Directors Stock Option Plan for Non-Employee Directors
of L-3 Communications Holdings, Inc. (the “Plan”);
 
WHEREAS, L-3 granted stock options under the Plan to Peter A. Cohen on April 25,
2006, April 2, 2007 and April 1, 2008, the terms of which were governed by
individual Nonqualified Stock Option Agreements entered into on the applicable
grant dates (collectively, the “Stock Option Agreements”); and
 
WHEREAS, on April 28, 2009, the Compensation Committee of the Board of Directors
of L-3, acting pursuant to Section 10(a) of the Plan, approved the amendment of
the Stock Option Agreements as contemplated hereunder.
 
NOW THEREFORE, effective as of April 28, 2009, each of the Stock Option
Agreements is amended as follows:
 
1.  Section 6 is deleted in its entirety and replaced with the following:
 
6. Effect of Certain Events on the Option.
 
In the event of the Optionee’s death, the Option shall become immediately fully
exercisable as to 100% of the Shares subject to the Option, and the executor or
administrator of the estate of the Optionee or the person or persons to whom the
Option shall have been validly transferred by the executor or the administrator
pursuant to will or the laws of descent or distribution shall have the right at
any time during the Exercise Term to exercise the Option, subject to any other
limitation contained herein on the exercise of the Option in effect at the date
of exercise. If the Optionee is removed as a director of the Company for cause,
the Option shall terminate as of the effective date of termination of the
Optionee’s service as a director, whether or not exercisable. The Option shall
not be affected by any other termination of the Optionee’s service as a
director, whether as a result of a resignation, disability or otherwise.
 
2.  The last sentence of Section 7 is deleted and replaced with the following:
 
After the death of the Optionee, any exercisable portion of the Option may be
exercised by the Optionee’s personal representative or by any person empowered
to do so under the Optionee’s will or under the then applicable laws of descent
and distribution.
 
[Signatures appear on next page]





--------------------------------------------------------------------------------



 



By: L-3 COMMUNICATIONS HOLDINGS, INC.
 
-s- Michael T. Strianese [y01570y0157001.gif]

Michael T. Strianese
President and Chief Executive Officer
 
 
-s- Steven M. Post [y01570y0157002.gif]

Steven M. Post
Senior Vice President, General Counsel and
Corporate Secretary

